 1
                         LAW OFFICES OF

     WALKUP, MELODIA, KELLY & SCHOENBERGER
 2
                   A PROFESSIONAL CORPORATION

             650 CALIFORNIA STREET, 26TH FLOOR
 3         SAN FRANCISCO, CALIFORNIA 94108-2615
              T: (415) 981-7210 · F: (415) 391-6965

 4
   KHALDOUN A. BAGHDADI (State Bar #190111)
 5 kbaghdadi@walkuplawoffice.com
   VALERIE N. ROSE (State Bar #272566)
 6 vrose@walkuplawoffice.com

 7 Brendan M. Kunkle (State Bar #173292)
   bkunkle@abbeylaw.com
 8 ABBEY, WEITZENBERG, WARREN & EMERY
   100 Stony Point Road, #200
 9 Santa Rosa, CA 95401
   Telephone: (707) 542-5050
10 Facsimile: (707) 542-2589

11 ATTORNEYS FOR PLAINTIFFS
     DAVID CARPENTER, KIM CARPENTER,
12 INDIVIDUALLY AND AS NEXT FRIEND OF C.
     C., A MINOR, AND KIM AGRELLA, TRUSTEE
13 OF THE CARPENTER FAMILY TRUST

14                                  UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16

17 DAVID CARPENTER, KIM                               Case No. 3:17-cv-03221-JST
   CARPENTER, individually and as next
18 friend of C. C., a minor, and KIM                  STIPULATION AND [PROPOSED]
   AGRELLA, trustee of THE                            ORDER ENLARGING TIME RE:
19 CARPENTER FAMILY TRUST,                            BRIEFING OF AMAZON’S MOTION
                                                      FOR SUMMARY JUDGMENT
20                                  Plaintiffs,
                                                      The Hon. Jon S. Tigar
21        v.
                                                      Action Filed:     June 5, 2017
22 AMAZON.COM, INC., a corporation,                   Trial Date:       August 19, 2019
   and DOES ONE through TWENTY,
23 inclusive,

24                                  Defendants.

25

26        TO THE HONORABLE COURT:
27        The parties to this action, as well as the parties to the related case of State
28 Farm General Insurance Company v. Amazon.com, Inc. (Case No. 3:18-cv-00624-
                                        1
      STIPULATION AND [PROPOSED] ORDER ENLARGING TIME RE: BRIEFING OF AMAZON’S
               MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-cv-03221-JST
                          1 MEJ), hereby stipulate and request as follows:

                          2         1.     Plaintiffs’ Opposition to Amazon’s Motion for Summary Judgment

                          3 (MSJ), filed on November 9, 2018, is currently due on November 23, 2018.

                          4         2.     This briefing schedule, in light of the upcoming Thanksgiving holiday

                          5 and associated office closures, gives plaintiffs insufficient time to prepare adequate

                          6 and complete responsive briefing.

                          7         3.     Continuing plaintiff’s MSJ Opposition deadline until December 7, 2018

                          8 would allow plaintiffs an adequate period of time to respond.

                          9         4.     Accordingly, the parties request the following dates be continued
                       10 pursuant to the proposed deadlines outlined below. This briefing schedule would not

                       11 alter the Court’s scheduled hearing on Amazon’s MSJ, or any other relevant dates or

                       12 deadlines.

                       13                Event             Current Deadline               Proposed Deadline
                       14
                              Plaintiffs’ Opposition    November 23, 2018           December 7, 2018
                       15     to Amazon’s MSJ

                       16     Amazon’s Reply            November 30, 2018           December 21, 2018
                       17
                              Hearing on Amazon’s       January 24, 2019            January 24, 2019
                       18     MSJ

                       19

                       20 / / / /

                       21 / / / /

                       22 / / / /

                       23 / / / /

                       24 / / / /

                       25 / / / /

                       26 / / / /

                       27 / / / /

                       28 / / / /
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER                                                        2
                               STIPULATION AND [PROPOSED] ORDER ENLARGING TIME RE: BRIEFING OF AMAZON’S
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET

                                        MOTION FOR SUMMARY JUDGMENT - CASE NO. 3:17-cv-03221-JST
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                          1         SO STIPULATED.

                          2 Dated: November 16, 2018       W ALKUP , M ELODIA , K ELLY & S CHOENBERGER

                          3

                          4
                                                           By:         /s/ Valerie N. Rose
                          5                                      KHALDOUN A. BAGHDADI
                                                                 VALERIE N. ROSE
                          6
                                                                 Attorneys for Plaintiffs
                          7                                      DAVID CARPENTER, KIM CARPENTER,
                                                                 INDIVIDUALLY AND AS NEXT FRIEND
                          8                                      OF C. C., A MINOR, AND KIM AGRELLA,
                                                                 TRUSTEE OF THE CARPENTER FAMILY
                          9
                                                                 TRUST
                       10
                              Dated: November 16, 2018     L E CLAIR R YAN
                       11

                       12

                       13                                  By:         /s/ Felicia P. Jafferies
                                                                 CHARLES HORN
                       14                                        FELICIA P. JAFFERIES
                       15                                        Attorneys for Defendants
                                                                 AMAZON.COM, INC.
                       16

                       17 Dated: November 16, 2018         P ILLEMER & P ILLEMER
                       18

                       19
                                                           By:         /s/ David B. Pillemer
                       20                                        DAVID B. PILLEMER
                       21                                        ROBIN F. GENCHEL
                                                                 Attorneys for STATE FARM GENERAL
                       22                                        INSURANCE COMPANY

                       23

                       24 / / / /

                       25 / / / /

                       26 / / / /

                       27 / / / /

                       28 / / / /
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER                                                   3
                               STIPULATION AND [PROPOSED] ORDER ENLARGING TIME RE: BRIEFING OF AMAZON’S
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET

                                        MOTION FOR SUMMARY JUDGMENT - CASE NO. 3:17-cv-03221-JST
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                          1                              ATTORNEY ATTESTATION

                          2         I, VALERIE N. ROSE, attest that concurrence in the filing of this document

                          3 has been obtained from any signatures indicated by a “ conformed” signature (/s/)

                          4 within this e-filed document. I declare under penalty of perjury that the foregoing is

                          5 true and correct.

                          6

                          7

                          8 Dated: November 19, 2018                 ___________________________________________
                                                                     VALERIE N. ROSE
                          9
                       10                                   [PROPOSED] ORDER
                       11           Having considered the stipulated request of the parties, the Court orders as
                       12 follows:

                       13           1.     Good cause having been shown, and in light of the stipulation of the
                       14 parties to extend time on deadlines related to the briefing of defendant Amazon’s

                       15 Motion for Summary Judgment, the current briefing schedule relating to the Motion

                       16 are hereby vacated.

                       17           2.     The Court hereby sets the following case deadlines:
                       18                Event             Current Deadline              Proposed Deadline
                       19
                              Plaintiffs’ Opposition    November 23, 2018           December 7, 2018
                       20     to Amazon’s MSJ
                       21                               November 30, 2018           December 21, 2018
                              Amazon’s Reply
                       22
                              Hearing on Amazon’s       January 24, 2019            January 24, 2019
                       23     MSJ
                       24

                       25 / / / /

                       26 / / / /

                       27 / / / /

                       28 / / / /
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER                                                        4
                               STIPULATION AND [PROPOSED] ORDER ENLARGING TIME RE: BRIEFING OF AMAZON’S
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET

                                        MOTION FOR SUMMARY JUDGMENT - CASE NO. 3:17-cv-03221-JST
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                          1       IT IS SO ORDERED.

                          2

                          3 Dated: November 20, 2018          ___________________________________________
                                                              THE HONORABLE JON S. TIGAR
                          4                                   Judge of the United States District Court
                          5

                          6

                          7

                          8

                          9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER                                                 5
                              STIPULATION AND [PROPOSED] ORDER ENLARGING TIME RE: BRIEFING OF AMAZON’S
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET

                                       MOTION FOR SUMMARY JUDGMENT - CASE NO. 3:17-cv-03221-JST
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
